Citation Nr: 0737883	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  06-32 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than September 2, 
1992, for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to October 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

This case was the subject of a June 2007 hearing at the RO 
before the undersigned Veterans Law Judge.

Additional evidence was received by the Board in August 2007.  
As was discussed at the Board's June 2007 hearing, the 
veteran sought to submit those records without further 
referral to the RO.  See June 12, 2007, Board Hearing 
Transcript at page 2.  In a November 2007 Informal Brief, the 
veteran's representative expressly waived consideration by 
the Agency of Original Jurisdiction of all evidence submitted 
in connection with this appeal, pursuant to 38 C.F.R. 
§ 20.1304(c).  Thus, the Board will address the additional 
evidence in conjunction with this appeal.  


FINDINGS OF FACT

1. In an August 2007 Appellate Brief, the veteran's 
representative asserted freestanding challenges to the 
finality of VA rating decisions dated in November 1972 and 
October 1984.

2.  In November 1972, the RO provided the veteran notice of a 
rating decision that denied his claim for service connection 
for a nervous condition.  The RO received the veteran's 
timely notice of disagreement in September 1973 and issued a 
Statement of the Case (SOC) in September 1973; the veteran 
did not submit a VA Form 9 within 1 year of notice of the 
rating decision or within 60 days of the SOC.

3.  The RO did not receive a notice of disagreement within 
one year of sending the veteran an October 1984 notice of 
denial of his claim for entitlement to service connection for 
PTSD.  Enclosed with the notice was a VA Form 1-4107 (notice 
of appellate rights).

4.  The veteran did not submit a notice of disagreement with 
the December 1992 RO rating decision that assigned an 
effective date of September 2, 1992, for service connection 
for PTSD, within one year of receiving notice of that 
decision.  

5.  The current claim for an earlier effective date for 
service connection for PTSD was received in October 2003, 
over 10 years after the December 1992 RO rating decision in 
which an effective date of September 2, 1992, for service 
connection for PTSD, was established.

6.  Under the undisputed facts of this case, newly received 
service medical records and VA records of treatment raise no 
reasonable possibility of substantiating the veteran's claim 
for an effective date earlier than September 2, 1992, for 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  There is no such procedure as a freestanding challenge to 
the finality of a VA decision.  DiCarlo v. Nicholson, 20 Vet. 
App. 52 (2006).

2.  The November 1972 RO decision that denied a claim for 
service connection for a nervous condition is final.  38 
U.S.C.A. § 7105 (West 2002).    

3.  The October 1984 RO decision that denied a claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002). 

4.  The December 1992 RO rating decision establishing an 
effective date of September 2, 1992, for service connection 
for PTSD, is final.  See 38 U.S.C.A. § 7105 (West 2002).

5.  New and material evidence has not been received to reopen 
the matter of entitlement to an effective date earlier than 
September 2, 1992, for service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran seeks an earlier effective date for service 
connection for PTSD.  He was provided notice of the types of 
evidence that would substantiate a claim for an earlier 
effective date in RO letters dated in December 2003, March 
2006, September 2006, February 2007 and May 2007.  The 
December 2003 and March 2006 letters were detailed, and were 
sufficient to inform him of the types of evidence necessary 
to establish an earlier effective date.  The claim was 
initially adjudicated in August 2004, and readjudicated in 
September 2006 when a statement of the case was issued.  A 
Board hearing was held in June 2007, after the subsequent 
VCAA notice letters, at which the veteran indicated he would 
submit additional evidence and waive initial consideration of 
the additional evidence by the RO.  The additional evidence 
was received in August 2007 from the veteran's 
representative, who in November 2007 provided a waiver of 
initial consideration of this evidence by the RO.
 
The required VCAA notice was arguably completed prior to the 
initial adjudication, in December 2003.  The December 2003 
VCAA notice: (1) informed the claimant about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA would seek to provide; (3) informed the 
claimant about the information and evidence the claimant was 
expected to provide.  Although the veteran was not explicitly 
requested to provide any evidence in his possession, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  Thus, lack of the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was at most harmless, non-prejudicial 
error.  The supplemental VCAA notice provided in March 2006 
discussed at length the types of evidence that would support 
a claim for an earlier effective date.  

In light of the notices provided in December 2003 and March 
2006, which accomplished all required elements of VCAA notice 
with respect to the veteran's claim, and readjudication of 
the claim in September 2006, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although VCAA notice was arguably not 
completed prior to the initial adjudication, the claim was 
been readjudicated in September 2006, after all elements of 
VCAA notice were fully met by the December 2003 and March 
2006 VCAA letters.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Duty to Assist

The veteran's core factual contention in this appeal has been 
that he was diagnosed as having PTSD at the VA hospital in 
Loma Linda in 1981.  This contention was made by the veteran 
in a January 2005 (erroneously dated in January 2006) and 
March 2006 (erroneously dated in March 2005) correspondence 
received from the veteran.  He sought VA assistance in 
obtaining the 1981 VA treatment records.  In his September 
2006 VA Form 9, he again asserted he was treated by VA for 
PTSD in 1981 at the VA Loma Linda hospital.  He wrote again 
in November 2006, repeating this assertion.  In June 2007, at 
the veteran's hearing, the veteran's wife signed a written 
statement indicating that the veteran received treatment for 
PTSD in 1981 at the VA Loma Linda hospital, and the veteran 
and his wife repeated this assertion in their testimony 
before the Board.  See, e.g., Board Hearing Transcript at 
page 3.  

It appears that VA did not do all it could have to obtain the 
described VA records of treatment.  Records of treatment from 
June to July of 1981, at the VA Loma Hospital, were already 
of record as of December 1981.  These records clearly 
included a diagnosis of "delayed stress syndrome."   
However, corroborating the veteran's contentions in this 
matter, the veteran, with the assistance of his 
representative, obtained subsequent records of 
hospitalization in 1981 at the VA Loma Linda hospital, for 
the period from October to November 1981, at which the 
veteran was diagnosed as having PTSD.  These records were 
received by the Board August 2007.  As noted, the veteran has 
waived initial RO consideration of these records.  To the 
extent VA did not fulfill its duty to assist in this matter, 
any such omission is harmless error, since the veteran and 
his representative were able to obtain the sought-after 
records of VA treatment, and these records establish beyond 
dispute the factual contention upon which the veteran has 
pursued this appeal.

Also in connection with this claim, the RO sought additional 
service medical records from two sources.  As a result, two 
additional pages of service medical records were received.  
These records, received in October 2003, are of a September 
1971 psychiatric referral at which the veteran was diagnosed 
as having a passive-dependent personality lifestyle.  The 
examining physician recommended that the veteran be 
discharged by reason of unsuitability of light of what the 
examining physician described as a "duly diagnosed character 
disorder."  The examiner found that there was no evidence of 
a thinking disorder or a psychosis.  Neither the veteran nor 
his representative have contended that these newly received 
records are relevant for the purpose of supporting the 
veteran's claim for entitlement to an earlier effective date 
for service connection for PTSD, or that VA's attempts in 
2003 to obtain further service medical records were not 
sufficient.  The Board finds that sufficient attempts have 
now been made such that it is reasonably certain that further 
service medical records do not exist or that further efforts 
to obtain those records would be futile (38 U.S.C.A. § 
5103A(b)(3)).  Neither the veteran nor his representative has 
contended otherwise.

Applicability of VCAA in Cases to Be Decided as a Matter of 
Law 

In the present case, any further notice would have been 
futile and misleading because, as will be explained below, 
under the current state of the law as applied to the 
undisputed facts of this case, it is not legally possible 
establish an effective date earlier than September 2, 1992, 
for service connection for PTSD.  As a result, there is no 
reasonable possibility that that any newly received evidence 
could substantiate the claim for an effective date prior to 
September 2, 1992, for service connection for PTSD.  Under 
the law as it currently exists, as applied to the undisputed 
facts of this case, there is no known type of additional 
evidence that would substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The law here is dispositive.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (to avoid confusion, where 
the law and not the evidence is dispositive, the claim should 
be denied because of the lack of legal merit or lack of 
entitlement under the law, and remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Accordingly, the Board finds that any technical defect as to 
the RO's notice and assistance on the issue of entitlement to 
an earlier effective date for service connection for PTSD is 
harmless error.  The United States Court of Appeals for 
Veterans Claims (Court or CAVC) has held that when the law, 
and not the underlying facts or development of the facts, are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA is inapplicable where 
the law, and not the evidence, is dispositive).  

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  38 
C.F.R § 3.159 (d).  See also VAOPGCPREC 5-2004 (holding that 
under 38 U.S.C. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit). 
  
In light of the foregoing, the Board finds that no further 
action is necessary under the VCAA in this case and the case 
is ready for appellate review.

Law and Regulations

Finality

Following notification of an initial review and adverse RO 
determination, a notice of disagreement must be filed within 
one year from the date of notification thereof; otherwise, 
the determination becomes final and is not subject to 
revision except on the receipt of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Notice of the 
adverse determination must include notice of the right to 
appeal.  38 C.F.R. § 19.26.  Following receipt of a notice of 
a timely disagreement, the RO must issue an SOC.  38 C.F.R. § 
19.26.  A Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant, or within the remainder of the 1-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b).  Otherwise, the determination 
becomes final and is not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.

Recent case law from the CAVC holds that there is no such 
procedure as a freestanding challenge to the finality of a VA 
decision.  See DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).

New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  

38 C.F.R. § 3.156(a) (as effective for claims filed on or 
after August 29, 2001) provides as follows:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

New evidence means more than evidence that has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

Earlier Effective Date 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt 
of new and material evidence after a final disallowance will 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

For cases where a veteran seeks to reopen a claim for 
entitlement to an earlier effective date under 38 C.F.R. § 
3.156, even assuming the presence of new and material 
evidence, reopening of a claim for entitlement to an earlier 
effective date can not result in the actual assignment of an 
earlier effective date, because an award granted on a 
reopened claim may not be made effective prior to the date of 
the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2004); Leonard v. Principi, 17 
Vet. App. 447 (2004), aff'd Leonard v. Principi, 405 F.3d 
1333 (Fed. Cir. 2005); Lapier v. Brown, 5 Vet. App. 215 
(1993).

Recent case law from the CAVC holds that, after a rating 
decision establishing an effective date becomes final, there 
is no such procedure as a freestanding claim for an earlier 
effective date.  See Rudd v. Nicholson, 20 Vet. App.196 
(2006) (RO decisions assigning effective dates for veteran's 
service-connected conditions become final when decisions are 
not appealed, and veteran could only attempt to overcome 
finality of the decisions by a request for revision based on 
CUE, or by a claim to reopen based upon new and material 
evidence.  Further, because proper effective date for an 
award based on claim to reopen could be no earlier than date 
on which that claim was received, only a request for revision 
based on CUE could result in assignment of earlier effective 
date). 

Factual Analysis

Issue on appeal

The current claim arose at oral argument of a prior appeal of 
the veteran before the Federal Circuit, on October 9, 2003.  
The documentation of that date is unclear as to the exact 
nature of the claim, but it appears to have arisen with the 
imprimatur of the Court of Appeals for the Federal Circuit 
panel hearing on the veteran's appeal on the issue of whether 
there was clear and unmistakable error (CUE) in the November 
1972 RO rating decision that denied service connection for a 
nervous condition.  The CAVC and the Federal Circuit found 
that there was no CUE in the RO's November 1972 rating 
decision denying service connection for a nervous condition, 
and, as such, the Board does not have authority to revisit 
that matter.  Where the Court affirms a determination by the 
Board on a particular issue, the Board's decision is replaced 
by the decision of the Court on that issue and, thus, there 
is no longer a decision by the Board subject to revision.  
See Disabled American Veterans v. Gober, 234 F.3d 682, 693 
(Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 
(2005). 

Originally, the RO characterized this case as whether new and 
material evidence had been received to reopen a claim for 
service connection for a nervous condition.  Since the 
veteran was already service-connected for PTSD, this 
generated some confusion.  If the veteran or his 
representative had some novel theory of the case in mind, it 
is not obvious from the record and they have not made this 
clear in their correspondence or testimony.  The RO consulted 
with VA's Office of General Counsel on December 22, 2003, as 
to how to proceed, and after such consultation, the RO, the 
claimant, and the veteran's representative appear have agreed 
that the issue now on appeal is entitlement to an effective 
date earlier than September 2, 1992, for service connection 
PTSD.  This is the issue as set forth in the August 2004 RO 
rating decision on appeal, and in the September 2006 SOC, 
without objection of the appellant.

Contentions on appeal

Specific legal contentions were made in a November 2007 
Appellant's Brief, in which veteran's representative 
contended that the November 1972 RO rating decision denying 
service connection for a nervous condition is not final due 
to a "grave procedural error," thus warranting an effective 
date of September 29, 1972, the date of claim for service 
connection.  

Alternatively, the representative argued in the November 2007 
Appellant's Brief that an October 1984 RO rating decision 
denying service connection for PTSD is not final for lack of 
adjudication, warranting an effective date of September 6, 
1984, the corresponding date of the claim for service 
connection for PTSD.

As previously discussed, the veteran's primary contention has 
been that he was hospitalized at the VA Loma Linda hospital 
during the year 1981, was diagnosed as having PTSD at that 
time, and thus should be entitled to compensation from that 
date.  This contention has been established by newly received 
medical records showing that the veteran was hospitalized at 
the VA Loma Linda facility in October and November 1981, and 
was diagnosed as having PTSD during the hospitalization.  

The Board will address each of these theories of the case in 
turn.

Finality of November 1972 RO Rating Decision

As noted, recent case law from the CAVC holds that there is 
no such procedure as a freestanding challenge to the finality 
of VA decision.  See DiCarlo v. Nicholson, 20 Vet. App. 52 
(2006).  Therefore, the representative's challenge to the 
finality of the November 1972 RO decision is not a valid 
claim over which the Board can exercise jurisdiction, and the 
challenge of the veteran's representative to the RO's 
November 1972 RO rating decision fails as a matter of law.  

However, the law has evolved unpredictably over time as to 
challenges to finality of VA decisions.  Cf. Ingram v. 
Nicholson, 21 Vet. App. 232 (2007) (appellant may argue 
incorrect effective date was assigned because Secretary 
incorrectly identified correspondence on a pending claim as a 
new claim); DiCarlo v. Nicholson, 20 Vet. App. 52 (2006) (no 
such procedure as freestanding claim for earlier effective 
date); Hayre v. Principi, 188 F. 3d 1327 (Fed. Cir. 1999) 
(grave procedural error may vitiate finality of prior RO 
decision), over-ruled by Cook v. Principi, 318 F.3d 1334 
(Fed. Cir. 2002).  Moreover, the finality of the prior rating 
decisions at issue in this matter has been a subject of 
significant controversy in the courts above the Board.  See, 
e.g., dissenting opinion of Justice Gajarsa in Cook v. 
Principi, 318 F.3d 1334 (2002).  As a result, although, as 
the Board interprets DiCarlo, the matter is not within the 
Board's jurisdiction under recent CAVC case law, the Board 
will nevertheless address the appellant's contention that the 
November 1972 RO rating decision is not final.

In November 1972, the RO denied the veteran's claim for 
service connection for a nervous condition.  The RO received  
the veteran's timely notice of disagreement in September 
1973.  The RO issued an SOC in September 1973, but the 
veteran did not submit a VA Form 9 within 1 year of notice of 
the rating decision or within 60 days of the SOC.  
Accordingly, absent an exception to the rule of finality, the 
RO's November 1972 rating decision is final.  38 U.S.C.A. 
§ 7105.

In the November 20, 2007 Informal Brief, the veteran's 
representative contended that the November 1972 RO rating 
decision is not final, owing to VA's "grave procedural 
error" In not obtaining all of the veteran's service medical 
records in connection with the November 1972 RO adjudication 
of his claim.  The representative requests that the Board 
find in favor of the veteran on this point consistent with 
the "Law of the Case" as set forth in the Federal Circuit's 
opinion, Hayre v. Principi, 188 F. 3d 1327 (Fed. Cir. 1999).  

In June 2001, however, the CAVC respectfully found that the 
Federal Circuit had erred in Hayre (albeit with a strenuous 
dissent), declined to act in accordance with the Federal 
Circuit's decision, and dismissed the case for lack of 
jurisdiction.   See Hayre v. Principi, 15 Vet. App. 48 
(2001).  The Federal Circuit affirmed the CAVC's June 2001 
decision, without opinion, in October 2003.  78 Fed.Appx. 
120, 2003 WL 22344774 (C.A.Fed.).  This was an admission by 
the Federal Circuit that it had erred and the CAVC was 
correct; the Board therefore may not act in reliance on the 
Federal Circuit's published decision in Hayre.  Additionally, 
in December 2002, between the time of the CAVC's June 2001 
published opinion and the Federal Circuit's affirmance of 
that opinion, the Federal Circuit explicitly over-ruled its 
decision in Hayre insofar as Hayre had created an exception 
to the rule of finality by reason of "grave procedural 
error."  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  In light of the foregoing, the Board finds that the 
doctrine of grave procedural error is neither the law of this 
case nor a valid legal theory under which to attack the 
finality of a prior RO rating decision.  Accordingly, the 
Board finds the contention that the November 1972 RO rating 
decision is not final owing to a grave procedural error to be 
without merit under the law.  See Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Finality of October 1984 RO Rating Decision

As noted, recent case law from the CAVC holds that there is 
no such procedure as a freestanding challenge to the finality 
of a VA decision.  See DiCarlo v. Nicholson, 20 Vet. App. 52 
(2006).  Therefore, the representative's challenge to the 
finality of the October 1984 RO decision is not a valid claim 
over which the Board can exercise jurisdiction, and the 
challenge of the veteran's representative to the RO's October 
1984 RO rating decision fails as a matter of law.  However, 
for the same reasons as set forth above in the Board's 
discussion of whether the November 1972 RO rating decision is 
not final, the Board will discuss the contention of the 
veteran's representative that the October 1984 RO rating 
decision is not final.

The veteran's representative argues that an effective date 
earlier than September 2, 1992, for service connection for 
PTSD is warranted because in adjudicating a September 1984 
claim for service connection for PTSD, the RO responded to 
the veteran's claim "solely by letters."  The 
representative argues that the letters were not an official 
decision, and that the veteran should have been notified, not 
that his claim had been previously denied, "but that his 
claim was again denied in that instant for a lack of new and 
material evidence.  Such a decision would have explained the 
reopened claim, new and material evidence, and his appellate 
rights."  The Board finds that the letter was legally 
sufficiently to constitute a final decision.  The RO's 
October 1984 letter reads, in part, as follows:

Your claim for service connection for post traumatic 
stress syndrome was denied and you were informed by 
letter of February 9, 1982.

In the absence of completion of your appeal for 
that decision, that decision became final and is 
not subject to review on the basis of the same 
evidence in the absence of clear and unmistakable 
error.

The letter is accurate because the veteran did not appeal the 
February 1982 RO decision (he submitted a notice of 
disagreement, but did not file a substantive appeal in 
response to a March 1982 SOC), and had submitted no new 
evidence between the time of the February 1982 decision and 
the October 1984 notice letter denying service connection for 
PTSD.  A readjudication in the sense that the representative 
contends was necessary was not feasible because no new 
evidence had been received.  The RO may arguably have 
committed procedural errors insofar as the RO did not obtain 
VA records of treatment identified by the veteran in his 
September 1984 correspondence, and the VA notice may not have 
followed policy guidance (the veteran's representative cites 
to VA Manual M21-1), or addressed how he could substantiate 
or reopen his claim.  However, as noted above, the doctrine 
of "grave procedural error" is not a valid legal theory 
upon which to vitiate the finality of a prior RO 
determination.  See Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002).  Further, the RO's October 1984 letter indicated 
that the veteran's claim was denied, and that the veteran was 
provided a VA Form 1-4107 (notice of appellate rights) with 
the October 1984 letter.  The veteran was afforded notice of 
the adverse determination and his right to appeal.  See 38 
C.F.R. § 19.26.  The veteran did not appeal the decision 
within one year and it became final.  38 U.S.C.A. § 7105.  
Thus, the contention that the October 1984 RO letter does not 
constitute a final rating decision on the claim of 
entitlement to service connection for PTSD is without legal 
merit. 




Newly Received Evidence

On September 2, 1992, the veteran again filed for service 
connection for PTSD.  The RO granted the veteran's claim, 
effective September 2, 1992, the date of receipt of the 
application to reopen the claim for service connection for 
PTSD.  (The disability was rated at 50 percent from September 
2, 1992, and was increased to 100 percent, effective from 
June 8, 1999.)  Under the uncontested facts of this case, 
absent a showing of CUE, September 2, 1992 was the earliest 
effective date permitted by law.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  38 C.F.R. § 3.400(q)(1)(ii) (effective 
date upon receipt of new and material evidence after a final 
disallowance will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later).

The Court of Veterans Appeals held in its December 2, 1997, 
memorandum decision in this matter that there was no CUE in 
the November 1972 RO rating decision discussed above, and 
this finding was affirmed by the Federal Circuit in its 
August 1999 decision in this case.  See Hayre v. Principi 188 
F.3d 1327 (1999) (over-ruled on other grounds, as discussed 
above).

As discussed above, the veteran's representative first raised 
the current claim of entitlement to an earlier effective date 
for service connection for PTSD (on a basis other than CUE) 
on oral argument, before the Federal Circuit on October 9, 
2003  (see Hayre v. Principi, 15 Vet. App. 48 (2001)).  This 
was more than 10 years after the December 1992 RO rating 
decision that established an effective date of September 2, 
1992.  In June 1993, the RO received a notice of disagreement 
with an April 1993 RO rating decision finding no CUE in the 
November 1972 RO rating decision that denied entitlement to 
service connection for a nervous condition.  However, the 
veteran did not submit a timely (within one year) notice of 
disagreement with the December 1992 RO rating decision that 
assigned an effective date of September 2, 1992, for service 
connection for PTSD.  As a result, the December 1992 RO 
rating decision establishing an effective date of September 
2, 1992, for service connection for PTSD, became final.  See 
38 U.S.C.A. § 7105.  

The Federal Circuit has held that a claim for an earlier 
effective date after the rating decision establishing the 
effective date becomes final is actually a claim to reopen 
the matter of the effective date assigned, thus requiring new 
and material evidence.  However, because the effective date 
upon receipt of new and material evidence after a final 
disallowance will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later, it is not 
possible to reopen a claim for an earlier effective date 
based on the receipt of new and material evidence.  See 
Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005) ("absent 
a showing of CUE, [the claimant] cannot receive disability 
payments for a time frame earlier than the application date 
of his claim to reopen, even with new evidence supporting an 
earlier disability date.").  See also Rudd v. Nicholson, 20 
Vet. App. 196 (2006) (RO decisions assigning effective dates 
for veteran's service-connected conditions become final when 
decisions are not appealed, and only a request for revision 
based on CUE could result in assignment of earlier effective 
dates). 
  
Thus, as a matter of law, there is no possibility that the 
records received in August 2007, of VA hospitalization for 
PTSD in October and November 1981, can substantiate an 
application to reopen the matter of an effective date earlier 
than September 2, 1992, for service connection for PTSD.  As 
a result, although there is evidence that is new, it is not 
"new and material."  See also 38 U.S.C.A. § 5110(a); 38 
C.F.R. §§ 3.156, 3.400(q)(1)(ii); Leonard v. Principi, 17 
Vet. App. 447 (2004), aff'd Leonard v. Principi, 405 F.3d 
1333 (Fed. Cir. 2005); Lapier v. Brown, 5 Vet. App. 215 
(1993).

Also, two additional pages of service medical records, 
received in October 2003, consist of a typewritten 
consultation report of a September 1971 psychiatric referral 
at which the veteran was diagnosed as having a passive-
dependent personality lifestyle.  The examining physician 
recommended that the veteran be discharged by reason of 
unsuitability in light of what the examining physician 
described as a "duly diagnosed character disorder."  The 
examiner found that there was no evidence of a thinking 
disorder or a psychosis.  

Neither the veteran nor his representative has contended that 
these newly received records are relevant for the purpose of 
supporting the veteran's claim for entitlement to an earlier 
effective date for service connection for PTSD or for a 
nervous disorder.  Additionally, these records do not present 
any significant new information because in February 1979 VA 
had already received a letter from the Department of the Army 
dated in January 1979 that summarized the veteran's in-
service treatment and the diagnosis of passive-dependent 
personality lifestyle.  This information was in the claims 
file when VA considered the information in prior final 
denials of the veteran's claims for service connection for 
PTSD, and when it assigned an effective date of September 2, 
1992, in its December 1992 rating decision.  

More importantly, because the newly received treatment 
records of a diagnosis of passive-dependent personality 
lifestyle are not relevant to the matter before the Board, 
i.e., whether an effective date earlier than September 2, 
1992, is warranted for service connection for PTSD, they are 
not new and material evidence.  Cf. 38 C.F.R. § 3.156(c) 
(notwithstanding any other section of this part. . . if VA 
receives or associates with the claims file relevant official 
service department records. . . VA will reconsider the claim) 
(emphasis added).  There is no possibility that these records 
could substantiate the claim for an effective date earlier 
than September 2, 1992, for service connection for PTSD.  38 
C.F.R. § 3.156.  Neither the veteran nor his representative 
has contended otherwise.  In light of the foregoing, under 
the undisputed facts of this case, these records do not 
constitute new and material evidence.  

Conclusion

After considering the contentions of the veteran and his 
representative, the Board concludes that the claim for an 
effective date earlier than September 2, 1992, for service 
connection for PTSD, must be denied.  






ORDER

Entitlement to an effective date earlier than September 2, 
1992, for service connection for post-traumatic stress 
disorder, is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


